 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 19,
2014, by and among Great American Group, Inc., a Delaware corporation (the
“Company”), and each purchaser listed on Annex A hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

Recitals

 

A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that number of shares of common stock, par value $0.0001 per share
(the “Common Stock”), of the Company, determined as set forth in Section 2.1(a)
below (which aggregate number of shares for all Purchasers together shall be
collectively referred to herein as the “Shares” or the “Securities”).

 

C.           On the Closing Date (as defined below), the parties hereto are
executing and delivering a Registration Rights Agreement, substantially in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company will agree to provide certain
registration rights with respect to the Shares under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

 

D.           As of the date of this Agreement, the Company, each of the BRC
Companies (as defined below) and certain other parties are executing and
delivering an acquisition agreement, substantially in the form attached hereto
as Exhibit B (the “BRC Acquisition Agreement”), pursuant to which each of the
BRC Companies shall, by way of one or more mergers or membership interest
acquisitions, become the wholly owned subsidiary of the Company (such
transactions, collectively, the “BRC Acquisition”).

 

E.           As of the date of this Agreement, the Company and each of the
Founders (as defined below) are executing and delivering a letter agreement for
the satisfaction and discharge of credit documents, substantially in the form
attached hereto as Exhibit C (collectively, the “Founder Repayment Agreements”),
pursuant to which the Company shall repay in full certain indebtedness owed to
the Founders as specified in the Founder Repayment Agreements (such
indebtedness, the “Founder Indebtedness”).

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

Article 1

DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the following meanings:

 

 

 

 

“Action” means any action, suit, proceeding (including any partial proceeding
such as a deposition) or governmental investigation pending or, to the Company’s
Knowledge, threatened in writing against the Company or any of its properties or
any officer or director of the Company as of the date hereof acting in his or
her capacity as an officer or director of the Company.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“BRC Acquisition” has the meaning set forth in the Recitals.

 

“BRC Acquisition Agreement” has the meaning set forth in the Recitals.

 

“BRC Companies” means, collectively, B. Riley and Co. Inc., a Delaware
corporation, B. Riley & Co. Holdings, LLC, a Delaware limited liability company,
and Riley Investment Management LLC, a Delaware limited liability company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“California Courts” means the state and federal courts sitting in the City of
Los Angeles, California.

 

“Certificate of Sale” has the meaning set forth in Section 4.1(c).

 

“Closing” means the closing of the purchase by the Purchasers from the Company
and sale by the Company to the Purchasers of the Shares pursuant to this
Agreement on the Closing Date.

 

“Closing Date” means the second (2nd) Trading Day after the date on which the
last to be satisfied or waived of the conditions set forth in Sections 5.1 and
5.2 (other than those to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions) shall have been satisfied or waived,
or such later date as the Company and the Purchasers of at least a majority of
the Shares to be purchased at the Closing shall mutually agree.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Counsel” means Morrison & Foerster LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge, after due
inquiry, of the officers of the Company who, as of the date hereof, have
responsibility for the matter or matters that are the subject of the statement.

 

“Compliance Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

2

 

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Person” has the meaning set forth in Section 3.1(ii).

 

“Current Report” has the meaning set forth in Section 4.5.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“Disqualification Event” has the meaning set forth in Section 3.1(ii).

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“Escrow Agent” means U.S. Bank National Association.

 

“Escrow Agreement” means an escrow agreement, substantially in the form agreed
by the parties thereto, by and among the Company, the Escrow Agent and each
Purchaser, pursuant to which the Purchasers shall deposit their respective
Subscription Amounts with the Escrow Agent on or prior to the Closing Date for
transfer to the Company at the Closing pursuant to the terms of such escrow
agreement and this Agreement.

 

“Evaluation Date” has the meaning set forth in Section 3.1(u).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Founder Indebtedness” has the meaning set forth in the Recitals.

 

“Founders” means, collectively, Andrew Gumaer and Harvey Yellen.

 

“GAAP” means U.S. generally accepted accounting principles, applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by U.S.
generally accepted accounting principles.

 

“Indemnified Person” has the meaning set forth in Section 4.6(b).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Irrevocable Transfer Agent Instructions” has the meaning set forth in
Section 4.1(d).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other similar restriction.

 

3

 

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company, except that
any of the following, either alone or in combination, shall not be deemed a
Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates provided that such
effects are not borne disproportionately by the Company, or (ii) effects
resulting from or relating to the announcement, disclosure or consummation of
the sale of the Securities or other transactions contemplated by this Agreement,
the BRC Acquisition Agreement or the Founder Repayment Agreements.

 

“Material Contract” means any contract of the Company that is required to be or
has been filed as an exhibit to the SEC Reports pursuant to Item 601(b)(4) or
Item 601(b)(10) of Regulation S-K (including, for purposes hereof, any contracts
that are required to be filed as an exhibit to a Form 10) or that has been
entered into and has been or would be required to be disclosed on a Current
Report on Form 8-K.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Outside Date” means June 30, 2014.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Bulletin Board.

 

“Purchase Price” means $0.25 for each one (1) share of Common Stock, as of
immediately prior to the Reverse Stock Split.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.6(a).

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Reverse Stock Split” means the reverse stock split of the Company’s issued and
outstanding Common Stock, such that each twenty (20) issued and outstanding
shares of Common Stock immediately prior to such reverse stock split shall
combine and convert into one (1) issued and outstanding share of Common Stock
immediately following such reverse stock split and any resulting fractional
shares shall be rounded down to the nearest whole share.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

 

4

 

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

“Stock Certificates” has the meaning set forth in Section 2.1(d).

 

“Subscription Amount” has the meaning set forth in Section 2.1(a).

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Affiliates” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
listed on its Principal Trading Market, a day on which the Common Stock is
quoted and traded on a Trading Market other than the Principal Trading Market;
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i) or (ii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, or the OTC QB, OTC QX or “pink sheets” tier of
the OTC Market Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices) on which the Common Stock is listed or quoted
for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement, the annexes and exhibits attached hereto and thereto, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer and Trust Company, or any
successor transfer agent for the Company.

 

Article 2

PURCHASE AND SALE

 

2.1           Closing.

 

(a)          Amount. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of Shares equal to: (i) (A) the aggregate purchase price for such
Purchaser, as indicated below such Purchaser’s name on its signature page to
this Agreement (the “Subscription Amount”), divided by (B) the Purchase Price,
rounded down to the nearest whole Share, divided by (ii) such number of shares
of Common Stock that will convert and combine into one (1) share of Common Stock
in the Reverse Stock Split, rounded down to the nearest whole Share.

 

5

 

 

(b)          Minimum and Maximum Subscription Amount. Notwithstanding anything
to the contrary in this Agreement, the aggregate Subscription Amount to be paid
by all Purchasers hereunder shall be (i) at least thirty-four million dollars
($34,000,000), and (ii) no more than fifty-two million dollars ($52,000,000).

 

(c)          Closing. The Closing of the purchase and sale of the Shares shall
take place at the offices of Company Counsel, 12531 High Bluff Drive, Suite 100,
San Diego, California on the Closing Date or at such other locations or remotely
by facsimile transmission or other electronic means as the parties may mutually
agree.

 

(d)          Form of Payment. On the Closing Date, (i) each Purchaser shall wire
(or shall have previously wired) its Subscription Amount, in United States
dollars and in immediately available funds, in the amount set forth as the
“Aggregate Purchase Price (Subscription Amount)” below such Purchaser’s name on
its signature page hereto by wire transfer to the Escrow Agent, for delivery to
the Company as set forth in the Escrow Agreement, and (ii) the Company shall
irrevocably instruct the Transfer Agent, pursuant to the Irrevocable Transfer
Agent Instructions, to deliver to each Purchaser one or more stock certificates
(the “Stock Certificates”), free and clear of all restrictive and other legends
except as expressly provided in Section 4.1(b) hereof, evidencing the number of
Shares such Purchaser is purchasing as calculated in accordance with
Section 2.1(a) above.

 

2.2           Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall deliver or cause to
be delivered to each Purchaser the following (the “Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         the Registration Rights Agreement, duly executed by the Company;

 

(iii)        the Escrow Agreement, duly executed by the Company;

 

(iv)        a copy of the duly executed Irrevocable Transfer Agent Instructions
delivered to and acknowledged in writing by the Transfer Agent, relating to the
issuance of the Stock Certificates to the Purchasers, each to be registered in
the name provided by the applicable Purchaser as set forth on its signature page
hereto, with all original Stock Certificates to be delivered to the respective
delivery addresses provided by the Purchasers on their respective signature page
hereto within three (3) Business Days following the Closing;

 

(v)         a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and bylaws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit D;

 

(vi)        a certificate (the “Compliance Certificate”), dated as of the
Closing Date and signed by the Company’s Chief Executive Officer or its Chief
Financial Officer, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b) in the form attached hereto as Exhibit E; and

 

6

 

 

(vii)       a legal opinion of Company Counsel dated as of the Closing Date and
addressed to and in a form reasonably acceptable to the Purchasers.

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company and/or the Escrow Agent, as applicable, the
following (the “Purchaser Deliverables”):

 

(i)          to the Company, this Agreement, duly executed by such Purchaser;

 

(ii)         to the Company, the Registration Rights Agreement, duly executed by
such Purchaser;

 

(iii)        to the Company and the Escrow Agent, the Escrow Agreement, duly
executed by such Purchaser;

 

(iv)        to the Escrow Agent, its Subscription Amount, in United States
dollars and in immediately available funds, by wire transfer to the account
specified in the Escrow Agreement; and

 

(v)         to the Company, the Accredited Investor Questionnaire in the form
attached hereto as Exhibit F, fully completed and duly executed by such
Purchaser.

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchasers, as of the date hereof and the
Closing Date (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date), that, except as disclosed
in the SEC Reports and the disclosure schedules delivered by the Company
hereunder (the “Disclosure Schedules”) and except for the transactions
contemplated by this Agreement (including, without limitation, the Reverse Stock
Split, the BRC Acquisition and the repayment of the Founder Indebtedness), which
shall be deemed a part hereof and shall qualify any representations made by the
Company herein to the extent of the applicable disclosure:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those formed in connection with the BRC Acquisition, which
Subsidiaries have conducted no business or operations other than directly in
connection with the BRC Acquisition.

 

(b)          Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own or lease
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
certificate of incorporation or bylaws. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not individually or
in the aggregate, reasonably be expected to have, or result in, a Material
Adverse Effect. Each of the Company’s Subsidiaries is an entity duly
incorporated or organized, validly existing and in good standing under the laws
of the state or other jurisdiction of its incorporation or organization, with
the requisite corporate or limited liability company power and authority to own
or lease and use its properties and assets and to carry on its business as
currently conducted. None of the Company’s Subsidiaries is in violation of any
of the provisions of its organizational documents. Each of the Company’s
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not individually or in the aggregate, reasonably be
expected to have, or result in, a Material Adverse Effect.

 

7

 

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will,
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application or insofar as indemnification and contribution provisions may be
limited by applicable law. There are no shareholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s certificate of incorporation or
bylaws or otherwise result in a violation of the organizational documents of the
Company, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any Material Contract or
(iii) subject to the Required Approvals, result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers in Sections 3.2(c) through (h) herein, of any self-regulatory
organization to which the Company or its securities are subject, including all
applicable Trading Markets), or by which any property or asset of the Company is
bound or affected), except in the case of clause (ii) and clause (iii) such as
would not individually or in the aggregate, reasonably be expected to have, or
result in, a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Shares and the listing
of the Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (v) the filings required in accordance with
Section 4.5 of this Agreement and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

 

8

 

 

(f)          Issuance of the Securities. The Shares have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable and
free and clear of all Liens suffered or permitted by the Company, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. Assuming the accuracy of the representations and warranties of the
Purchasers in Sections 3.2(c) through (h) herein, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and, as of the date of this Agreement, has changed since the
date set forth in the most recently filed of the SEC Reports only to reflect
stock option exercises and warrant exercises. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as set forth
in the SEC Reports: (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any Liens suffered or permitted
by the Company; (ii) except for the Transaction Documents or the BRC Acquisition
Agreement or as a result of the performance by the Company of the transactions
contemplated thereby, there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company; (iii) except for
the Founder Repayment Agreements, there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company has no liabilities or obligations required to
be disclosed in the SEC Reports (including, for purposes hereof, any liabilities
that are required to be disclosed in a Form 10) but not so disclosed in the SEC
Reports, other than those incurred in the ordinary course of the Company’s
businesses and which, individually or in the aggregate, do not or would not
reasonably be expected to have or result in a Material Adverse Effect.

 

9

 

 

(h)          SEC Reports. The Company has filed or furnished all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the twelve (12) months preceding and including the date hereof (or such
shorter period as the Company was required by law or regulation to file or
furnish such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports” and together with this Agreement, including the
Disclosure Schedules hereto, the other Transaction Documents and certain
disclosure materials prepared for the purpose of the transactions contemplated
hereby and provided to each of the Purchasers prior to the date hereof, the
“Disclosure Materials”), on a timely basis or has received a valid extension of
such time of filing or furnishing and has filed or furnished any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable.

 

(i)          Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
taken as a whole as of and for the dates thereof and the results of operations
and cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, year-end audit adjustments.

 

(j)          Tax Matters. The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to so pay or file or set aside provisions for any such
tax, assessment, charge or return would not individually or in the aggregate,
reasonably be expected to have, or result in, a Material Adverse Effect.

 

(k)          Material Changes. Since the date of the latest financial statements
included within the SEC Reports, except for the transactions contemplated by
this Agreement (including the issuance of the Securities, the Reverse Stock
Split, the BRC Acquisition and the repayment of the Founder Indebtedness) and
except as specifically disclosed in the SEC Reports (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, or result in, a Material Adverse Effect, (ii) the Company has
not incurred any material liabilities other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or to be disclosed in
filings made with the Commission, (iii) the Company has not materially altered
its method of accounting or the manner in which it keeps its accounting books
and records, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except Common Stock issued in the
ordinary course pursuant to existing Company stock option or stock purchase
plans or executive and director corporate arrangements disclosed in the SEC
Reports and (vi) there has not been any material change or amendment to, or any
waiver of any material right under, any Material Contract under which the
Company or any of its assets is bound or subject. Except for the transactions
contemplated by this Agreement (including the issuance of the Securities, the
Reverse Stock Split, the BRC Acquisition and the repayment of the Founder
Indebtedness), no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed in the SEC Reports.

 

10

 

 

(l)          Environmental Matters. To the Company’s Knowledge, the Company
(i) is not in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would reasonably be expected to have, or result
in, a Material Adverse Effect; and there is no pending or, to the Company’s
Knowledge, threatened investigation that might lead to such a claim.

 

(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities, or (iv) would reasonably be expected to, if there
were an unfavorable decision, have or result in a Material Adverse Effect. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

 

(n)          Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would reasonably be expected to have, or result in, a Material
Adverse Effect. None of the Company’s employees is a member of a union that
relates to such employee’s relationship with the Company, and the Company is not
a party to a collective bargaining agreement, and the Company believes that its
relationship with its employees is good.

 

(o)          Compliance. The Company (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company), nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
Material Contract (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets and
(iii) is not and has not been in violation of, or in receipt of notice that it
is in violation of, any statute, rule or regulation of any governmental
authority applicable to the Company, except in each of (i), (ii) and (iii) as
would not, individually or in the aggregate, reasonably be expected to have, or
result in, a Material Adverse Effect.

 

(p)          Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits has not had
and would not reasonably be expected to have, or result in, a Material Adverse
Effect (“Material Permits”), and (i) the Company has not received any notice of
proceedings relating to the revocation or modification of any such Material
Permits and (ii) the Company has no Knowledge of any facts or circumstances that
the Company would reasonably expect to give rise to the revocation or
modification of any Material Permits.

 

11

 

 

(q)          Title to Assets. The Company does not own any real property. The
Company has good and marketable title to all tangible personal property owned by
it which is material to the business of the Company, in each case free and clear
of all Liens except such as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and except for Liens for the payment of federal,
state or other taxes for which appropriate reserves have been made in accordance
with GAAP and the payment of which is not delinquent or subject to penalties.
Any real property and facilities held under lease by the Company are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made of such property and buildings
by the Company.

 

(r)          Intellectual Property. The Company or its Subsidiaries owns,
possesses, licenses or has other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology and other proprietary rights and processes (collectively, the
“Intellectual Property”) necessary for the conduct of its businesses as now
conducted and which the failure to so own, possess, license or have other rights
to use would not reasonably be expected to have, or result in, a Material
Adverse Effect. Except where any such violations or infringements would not
reasonably be expected to have, or result in, a Material Adverse Effect, (i) the
Company’s or its Subsidiaries’ use of any such Intellectual Property in the
conduct of its business as presently conducted does not infringe upon the rights
of any third parties; (ii) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending
or, to the Company’s Knowledge, threatened Action challenging the Company’s
rights in or to any such Intellectual Property; (iv) there is no pending or, to
the Company’s Knowledge, threatened Action challenging the validity or scope of
any such Intellectual Property; and (v) there is no pending or, to the Company’s
Knowledge, threatened Action that the Company infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others.

 

(s)          Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes to be prudent in the businesses and locations in which the
Company is engaged. The Company has not received any notice of cancellation of
any such insurance, nor does the Company have any Knowledge that it will be
unable to renew its existing insurance coverage for the Company as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

(t)          Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company, is presently a party to any transaction with the Company or to a
presently contemplated transaction (other than for services as employees,
officers and directors) that would be required to be disclosed pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act, except as
contemplated by the Transaction Documents, the BRC Acquisition Agreement, the
Founder Repayment Agreements or set forth in the SEC Reports.

 

(u)          Internal Accounting Controls. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
internal control over financial reporting (as such term is defined in the
Exchange Act) of the Company that have adversely materially affected, or are
reasonably likely to adversely materially affect, the internal control over
financial reporting of the Company.

 

(v)         Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in
all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it.

 

12

 

 

(w)          Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. The Company shall indemnify, pay, and hold
each Purchaser harmless against, any liability, loss or expense (including,
without limitation, attorneys’ fees and out-of-pocket expenses) arising in
connection with any such right, interest or claim.

 

(x)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Sections 3.2(c) though (h) herein,
no registration under the Securities Act is required for the offer and sale of
the Securities by the Company to the Purchasers under the Transaction Documents.

 

(y)          Registration Rights. Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company other than those securities
which are currently registered on an effective registration statement on file
with the Commission.

 

(z)          No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any “general
solicitation” or “general advertising” (as those terms are used in Regulation D)
in connection with the offer or sale of any of the Securities.

 

(aa)         No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Sections 3.2(c) through (h) herein,
neither the Company nor any Person acting on its behalf has, directly or
indirectly, at any time within the past six (6) months, made any offers or sales
of any Company security or solicited any offers to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or shareholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.

 

(bb)         Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.

 

(cc)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(dd)         Application of Takeover Protections; Rights Agreements. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable now and in the future any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
organizational documents or the laws of the State of Delaware (including but not
limited to Section 203 of the Delaware General Corporate Law) that is or could
reasonably be expected to become applicable to any of the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

 

13

 

 

(ee)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports (including, for purposes hereof, any that are required to be
disclosed in a Form 10) and is not so disclosed or that otherwise would
reasonably be expected to have, or result in, a Material Adverse Effect.

 

(ff)         Acknowledgment Regarding the Purchasers’ Purchase of Securities.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

 

(gg)         Foreign Corrupt Practices. Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(hh)         Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

(ii)         No Disqualification Event. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s Knowledge, any Person,
with respect to the Company, listed in the first paragraph of Rule 506(d)(1) (a
“Covered Person”). The Company has exercised reasonable care to determine
whether any Covered Person is subject to a Disqualification Event.

 

(jj)         DTC Eligibility. The Company’s Transfer Agent is a participant in
and the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Fast Automated Securities Transfer Program.

 

(kk)         No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specifically specified
in the Transaction Documents. The Company further acknowledges and agrees that
such agreements or understandings shall not modify, amend or affect such
Purchaser’s right to rely on the Company’s representations and warranties
contained in this Agreement or any representations and warranties contained in
any other Transaction Document or any other document or instrument executed
and/or delivered in connection with this Agreement or any other Transaction
Document or the consummation of the transactions contemplated hereby or thereby.

 

14

 

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)          Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the corporate, partnership, limited
liability company or other similar power and authority, or is a natural person
with the legal capacity, in each case requisite to enter into and to consummate
the transactions contemplated by the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or other applicable like
action on the part of such Purchaser. Each Transaction Document to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application or
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)          Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

15

 

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(g)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents (as qualified by the Disclosure Materials). Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

 

(h)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor, to the knowledge of such
Purchaser, any Affiliate of such Purchaser which (i) had knowledge of the
transactions contemplated hereby, (ii) has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Securities and (iii) is subject to such
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager(s) that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with the
transactions contemplated hereby (including the existence and terms of such
transactions). Notwithstanding the foregoing, and except as otherwise provided
in Section 4.9, no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in Short Sales in the securities of the Company
after the effectiveness of the Registration Statement as described in
Section 4.9.

 

16

 

 

(i)          Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

(j)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(k)          Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(l)            No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(m)          Regulation M. Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers.

 

(n)          Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the applicable
signature page attached hereto.

 

(o)          Trading Market. Such Purchaser acknowledges that the Securities are
quoted over-the-counter, and that no securities issued by the Company are listed
on a national securities exchange.

 

3.3           No Other Representations. The Company and each of the Purchasers
acknowledge and agree that no party to this Agreement has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Article III and the
Transaction Documents.

 

17

 

 

Article 4

OTHER AGREEMENTS OF THE PARTIES

 

4.1           Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, each Purchaser covenants that the Securities may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144
(provided that the Purchaser provides the Company with reasonable assurances (in
the form of seller and broker representation letters) that the securities may be
sold pursuant to such rule) or Rule 144A, (v) pursuant to Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction following the
applicable holding period or (vi) in connection with a bona fide pledge, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.

 

(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “Blue Sky” laws of any state and a restrictive legend
in substantially the following form until such time as they are not required
under Section 4.1(c) (and a stock transfer order may be placed against transfer
of the certificates for the Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“affiliates” legend.

 

(c)          Removal of Legends. Subject to the Company’s right to request an
opinion of counsel as set forth in Section 4.1(a), the legend set forth in
Section 4.1(b) above shall be removable and the Company shall issue or cause to
be issued a certificate without such legend or any other legend (except for any
“affiliates” legend as set forth in Section 4.1(b)) to the holder of the
applicable Shares or issue or cause to be issued to such holder by electronic
delivery at the applicable balance account at The Depository Trust Company
(“DTC”) as provided in this Section 4.1(c), if (i) such Securities are sold
pursuant to an effective Registration Statement (and while such Registration
Statement is effective) and the Purchaser has delivered a signed and completed
Certificate of Subsequent Sale in substantially the form of Exhibit G attached
hereto (the “Certificate of Sale”) with respect to such Securities, (ii) such
Securities are sold or transferred in compliance with Rule 144, including
without limitation in compliance with the current public information
requirements of Rule 144 if applicable to the Company at the time of such sale
or transfer, and the holder and its broker have delivered customary documents
reasonably requested by the Transfer Agent and/or counsel to the Company in
connection with such sale or transfer, or (iii) such Securities are eligible for
sale under Rule 144 without the requirement that the Company be in compliance
with the current public information requirements of Rule 144 and without other
restriction and counsel to the Company has provided written confirmation of such
eligibility to the Transfer Agent (and the Company shall so direct its counsel
to provide such confirmation). Any fees (with respect to the Transfer Agent,
counsel to the Company or otherwise) associated with the removal of such legend
shall be borne by the Company. Following such time as a legend is no longer
required for certain Securities, the Company will no later than three
(3) Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent (with concurrent notice and delivery of copies to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, and together with such other customary documents as
the Transfer Agent and/or counsel to the Company shall reasonably request),
deliver or cause to be delivered to the transferee of such Purchaser or such
Purchaser, as applicable, a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1. Certificates for
Shares subject to legend removal hereunder may be transmitted by the Transfer
Agent to the Purchasers, as applicable, by crediting the account of the
transferee’s Purchaser’s prime broker with DTC.

 

18

 

 

(d)          Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its Transfer Agent, and any subsequent Transfer
Agent, in the form of Exhibit H attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions or instructions consistent
therewith or otherwise contemplated hereby or thereby or by the other
Transaction Documents or such other documents as the Transfer Agent may request
in connection with any such instructions will be given by the Company to its
Transfer Agent in connection with this Agreement, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in and subject to the terms of this Agreement, the other
Transaction Documents and applicable law.

 

(e)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares in accordance with the
plan of distribution contained in the Registration Statement and, if it does so,
it will comply therewith and with the related prospectus delivery requirements
unless an exemption therefrom is available. Each Purchaser, severally and not
jointly with the other Purchasers, agrees that if it is notified by the Company
in writing at any time that the Registration Statement registering the resale of
the Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares
pursuant to an available exemption from the registration requirements of
Section 5 of the Securities Act. Each Purchaser acknowledges that the delivery
of the Irrevocable Transfer Agent Instructions and any removal of any legends
from certificates representing the Shares as set forth in this Section 4.1 is
predicated on the Company’s reliance upon the Purchaser’s acknowledgement in
this Section 4.1(e).

 

4.2           Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, the Company shall
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or would otherwise permit such termination.

 

19

 

 

4.3           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof to each Purchaser who requests a copy in writing promptly after
such filing. The Company shall take such action as the Company shall reasonably
determine is necessary in order to qualify the Securities for sale to the
Purchasers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), which, subject to the accuracy of the Company’s and
the Purchaser’s representations and warranties set forth herein, shall consist
of the submission of all filings and reports relating to the offer and sale of
the Securities pursuant to Rule 506 of Regulation D required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date, and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence.

 

4.4           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that the Affiliates of the Company
shall not, sell, offer for sale or solicit offers to buy or otherwise negotiate
in respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

4.5           Securities Laws Disclosure; Publicity. Not later than 9:00 a.m.
New York City time on the first Business Day following the date hereof, the
Company will file with the Commission a Current Report on Form 8-K (the “Current
Report”) describing the terms of the Transaction Documents, the BRC Acquisition,
the Founder Repayment Agreements and the Reverse Stock Split.

 

4.6           Indemnification.

 

(a)          Indemnification of the Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, subject to this Section 4.6, the
Company will defend, protect and indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees, direct or
indirect investors and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners, employees
or direct or indirect investors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling Person (each, a “Purchaser Party”)
harmless from any and all actions, causes of action, suits, claims, costs,
penalties, fees, losses, liabilities, deficiencies or damages incurred by a
Purchaser Party, including all reasonable attorneys’ fees and costs that any
such Purchaser Party may incur, that are as a result of, or arising out of, or
relating to (a) the Company’s breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents, or (b) any cause of action, suit or claim brought or made
against such Purchaser Party by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) and
arising out of or resulting from (i) the Company’s execution, delivery,
performance or enforcement of any of the Transaction Documents, (ii) any
transaction by the Company financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure properly made by such Purchaser pursuant to Section 4.9(b)
or (iv) the status of such Purchaser or holder of the Securities as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. Notwithstanding the foregoing, the Company
will not be liable to any Purchaser Party under this Agreement to the extent
that a loss, damage or liability is attributable to such Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

 

20

 

 

(b)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.6(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall have the right to assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person and the assumption of the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person and counsel to the Company, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is a
party, unless such settlement includes an unconditional release of such
Indemnified Person from all liability arising out of such proceeding.

 

4.7           Listing of Securities. In the time and manner as may be required
by the Principal Trading Market, if applicable, the Company shall prepare and
file with such Trading Market any additional shares listing application that may
be required by such Trading Market covering all of the Shares and shall use its
commercially reasonable efforts to take all steps necessary to maintain, so long
as any other shares of Common Stock shall be so listed, such listing.

 

4.8           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder (i) first, to repay the Founder Indebtedness
pursuant to the Founder Repayment Agreements, and (ii) second, for working
capital and general corporate purposes.

 

21

 

 

4.9           Disclosure of Material Information; Dispositions and
Confidentiality After The Date Hereof.

 

(a)          Each Purchaser, severally and not jointly with the other
Purchasers, covenants that neither it nor any of its Trading Affiliates nor any
other Person acting on its behalf of pursuant to any understanding with it will
effect or agree to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) during the period commencing with the execution of this Agreement
and ending at such time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the Current Report. Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company pursuant to the Current Report, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenants set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. The Company expressly acknowledges and agrees that
(i) no Purchaser makes any representation, warranty or covenant hereby that it
will not engage in transactions in any securities of the Company after the time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to the Current Report, (ii) no Purchaser shall be restricted
or prohibited hereby from effecting any transactions in any securities of the
Company in accordance with applicable securities laws from and after the time
that the transactions contemplated by this Agreement are first publicly
announced pursuant to the Current Report and (iii) except as expressly set forth
in the Transaction Documents or another agreement with the Company, no Purchaser
that is not, as of the date of this Agreement or hereafter, an employee of the
Company or any of the BRC Companies shall have any duty of confidentiality to
the Company or its Subsidiaries after the issuance of the Current Report.

 

(b)          The Company covenants and agrees that neither it nor any other
person or entity acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material,
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company. In the event of a breach of the foregoing covenant by the Company, or
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Company shall publicly disclose any material,
non-public information that is disclosed in breach of this Section 4.9(b) in a
Current Report on Form 8-K within one (1) Business Day following the date that
it discloses such information to any Purchaser or such earlier time as may be
required by Regulation FD promulgated under the Securities Act or other
applicable law. Notwithstanding the foregoing, this Section 4.9(b) shall not
apply to (i) any Purchaser that is, as of the date of this Agreement or
hereafter, an employee of the Company or any of the BRC Companies, or (ii) any
material, non-public information that is disclosed by the Company to the
Purchasers prior to the public announcement thereof in compliance with the
provisions of the Registration Rights Agreement.

 

(c)          No Purchaser shall be deemed to have any obligation of
confidentiality with respect to (i) any non-public information of the Company
deliberately disclosed to such Purchaser in breach of Section 4.9(b) (whether or
not the Company files a Current Report on Form 8-K as provided in
Section 4.9(b)), (ii) the fact that any Purchaser has exercised any of its
rights and/or remedies under the Transaction Documents or (iii) any information
obtained by any Purchaser as a result of exercising any of its rights and/or
remedies under the Transaction Documents. In addition, no Purchaser shall be
deemed to be in breach of any duty to the Company and/or to have misappropriated
any non-public information of the Company if such Purchaser engages in
transactions of securities of the Company, including, without limitation, any
hedging transactions, Short Sales or any derivative transactions based on
securities of the Company while in possession of such non-public information.
Notwithstanding the foregoing, this Section 4.9(b) shall not apply to (i) any
Purchaser that is, as of the date of this Agreement or hereafter, an employee of
the Company or any of the BRC Companies, or (ii) any non-public information that
is disclosed by the Company to the Purchasers prior to the public announcement
thereof in compliance with the provisions of the Registration Rights Agreement.

 

(d)          Any Current Report on Form 8-K, including all exhibits thereto,
filed by the Company pursuant to Section 4.9(b) shall be subject to prior review
and comment by the applicable Purchasers.

 

22

 

 

(e)          From and after the filing of the Current Report pursuant to Section
4.5 with the Commission, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents that is not
disclosed in such Current Report filed pursuant to Section 4.5.

 

4.10         Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by the Purchasers in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and the Purchasers shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The Company, at the applicable Purchaser’s expense hereby agrees to
execute and deliver such documentation as the Purchasers may reasonably request
in connection with a pledge of the Securities by the Purchasers.

 

4.11         Conduct of Business. The business of the Company and the
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
reasonable be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

4.12         Amendment to BRC Acquisition Agreement and Founder Repayment
Agreements. The Company shall not, and shall cause its Subsidiaries not to,
(i) amend any provision of the BRC Acquisition Agreement without written notice
thereof to the Purchasers within one (1) Business Day after the date of such
amendment, or (ii) materially amend the BRC Acquisition Agreement or amend any
provision of any Founder Repayment Agreement without the prior written consent
of Purchasers holding or having the right to acquire at least a majority of the
Shares to be purchased at the Closing or then outstanding; provided that any
consent provided pursuant to clause (ii) of this Section 4.12 shall include the
prior written consent of the following Purchasers: Elliott Associates, L.P. and
Elliott International, L.P.

 

4.13         Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to the Closing, of (i) any Disqualification Event
relating to any Covered Person and (ii) any event that would, with the passage
of time, become a Disqualification Event relating to any Covered Person.

 

Article 5

CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities at the Closing. The obligation of each Purchaser to acquire
Securities at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

23

 

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals, except for those set forth in clauses (i),
(ii), (iii) and (v) of Section 3.1(e), which may be obtained after the Closing),
all of which shall be and remain so long as necessary in full force and effect.

 

(e)          No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary or any Purchaser, or any of the officers,
directors or affiliates of the Company or any Subsidiary or any Purchaser
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

(f)          No Suspensions of Trading in Common Stock. From the date hereof to
the Closing Date, trading in the Common Stock shall not have been suspended by
the Commission or the Principal Trading Market.

 

(g)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(h)          Escrow Agreement. The Escrow Agent shall have duly executed and
delivered the Escrow Agreement.

 

(i)          Completion of Reverse Stock Split. The Reverse Stock Split shall
have been completed.

 

(j)          Minimum and Maximum Subscription Amount. At the Closing, the
Company shall raise gross proceeds pursuant to the issuance and sale of Shares
under this Agreement of (i) at least thirty-four million dollars ($34,000,000),
and (ii) no more than fifty-two million dollars ($52,000,000).

 

(k)          Founder Indebtedness. The Founder Repayment Agreements shall have
been executed and delivered by the Company and each of the Founders and shall
not have been terminated or amended and all conditions to the consummation of
the transactions contemplated thereby (except solely for the payment of the
Founder Indebtedness, which shall be made after the Closing in accordance with
the provisions of the Founder Repayment Agreements) shall have been satisfied or
waived.

 

(l)          BRC Acquisition. The BRC Acquisition Agreement shall have been
executed and delivered by the Company, each of the BRC Companies and each of the
other parties thereto and shall not have been terminated or amended in
contravention of Section 4.12 of this Agreement.

 

(m)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.17 herein.

 

24

 

 

5.2           Conditions Precedent to the Obligations of the Company to sell
Securities at the Closing. The Company’s obligation to sell and issue the
Securities to each Purchaser at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a different specified date.

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Purchaser Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)          Escrow Agreement. The Escrow Agent shall have duly executed and
delivered the Escrow Agreement.

 

(f)          Completion of the Reverse Stock Split. The Reverse Stock Split
shall have been completed.

 

(g)          Minimum and Maximum Subscription Amount. At the Closing, the
Company shall raise gross proceeds pursuant to the issuance and sale of Shares
under this Agreement of (i) at least thirty-four million dollars ($34,000,000),
and (ii) no more than fifty-two million dollars ($52,000,000).

 

(h)          Founder Indebtedness. The Founder Repayment Agreements shall have
been executed and delivered by each of the Founders and shall not have been
terminated and all conditions to the consummation of the transactions
contemplated thereby (except solely for the payment of the Founder Indebtedness,
which shall be made after the Closing in accordance with the provisions of the
Founder Repayment Agreements) shall have been satisfied or waived.

 

(i)          BRC Acquisition. The BRC Acquisition Agreement shall have been
executed and delivered by, each of the BRC Companies and each of the other
parties thereto and shall not have been terminated.

 

(j)          Material Adverse Effect. Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
would be expected to have or result in a Material Adverse Effect.

 

(k)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.17 herein.

 

25

 

 

Article 6

MISCELLANEOUS

 

6.1           Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, the Company and the Purchasers shall each
pay the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers. Notwithstanding the foregoing, at
the Closing, the Company shall reimburse each Purchaser whose Subscription
Amount hereunder is $9,500,000 or more the non-accountable sum of $15,000 for
its legal fees and expenses, which amount shall be withheld by each such
Purchaser from its Subscription Amount delivered at the Closing; provided, that
for the purposes of the reimbursement pursuant to this Section 6.1 only,
Purchasers who are Affiliates of each other shall be treated as a single
Purchaser for both the calculation of the aggregate Subscription Amount and the
payment of the reimbursement.

 

6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows (or such other address
as may be designated in writing hereafter, in the manner set forth in this
Section 6.3, by the applicable Person):

 

If to the Company:Great American Group, Inc.

21860 Burbank Boulevard, Suite 300 South

Woodland Hills, California 91367

Telephone No.: (818) 884-3737

Facsimile No.: (818) 884-2976

Attention: Chief Executive Officer

 

With a copy to:Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Telephone No.: (858) 720-5100

Facsimile No.: (858) 523-5941

Attention: Scott M. Stanton

 

26

 

 

If to a Purchaser:To the address set forth under such Purchaser’s name on its
signature page hereof

 

6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding or having
the right to acquire at least a majority of the Shares to be purchased at the
Closing or then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
if any Purchaser is materially adversely affected by such waiver or amendment,
such waiver or amendment shall not be effective without the written consent of
the adversely affected Purchaser. No consideration shall be offered or paid to
any Purchaser to amend or consent to a waiver or modification of any provision
of any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Securities.

 

6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company’s assets). Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7           No Third-Party Beneficiaries. Except as otherwise set forth in
this Agreement, this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

27

 

 

6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the
California Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival. The representations and warranties and all agreements
and covenants of any party contained herein shall survive for the applicable
statute of limitations.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.

 

6.12         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith, and shall in no event be
required to post any bond in connection therewith. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.
If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, each of the Purchasers and the Company will
be entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

28

 

 

6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15         Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, other than as
contemplated hereby in connection with the Reverse Stock Split, each reference
in any Transaction Document to a number of shares or a price per share shall be
deemed to be amended to appropriately account for such event.

 

6.16         Independent Nature of the Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company’s obligations
to each Purchaser under this Agreement and the other Transaction Documents are
identical to its obligations to each other Purchaser other than such differences
resulting solely from the number of Securities purchased by such Purchaser.

 

6.17         Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only), upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.17 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.17 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

29

 

 

6.18         Waiver of Conflicts. Each Purchaser acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, Company Counsel, and that Morrison & Foerster LLP has
not represented any Purchaser or any stockholder, director or employee of the
Company in the preparation, negotiation and execution of this Agreement. Each
Purchaser acknowledges that Morrison & Foerster LLP may have in the past
represented and may now or may in the future represent one or more Purchasers or
their Affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of such Purchasers or their Affiliates
in matters of a nature similar to those contemplated by this Agreement. The
Company and each Purchaser hereby acknowledge that they have has had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation with respect to the matters contemplated by this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30

 

 

In Witness Whereof, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

  GREAT AMERICAN GROUP, INC.         By: /s/ Andrew Gumaer   Name:  Andrew
Gumaer   Title: Chief Executive Officer

 

 

 

 

In Witness Whereof, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

  NAME OF PURCHASER (exact name in which the Securities will be registered,
which will appear on the Stock Certificate(s)):                     By:
                          Name:     Title:  

 

  Aggregate Purchase Price     (Subscription Amount): $  

 

  Number of Shares to be Purchased   (after Reverse Stock Split):     

 

  Social Security/Tax ID No.:           Address for Notice:                    

 

  Telephone No.:           Facsimile No.:           Attention:  

 

Delivery Instructions for Stock Certificate:
(if different than above)

 

c/o    

 

Street:    

 

City/State/Zip:    

 

Attention:    

 

Telephone No.:    

 

 

 

 

ANNEX A: Schedule of Purchasers

 

EXHIBITS:

 

A:Form of Registration Rights Agreement

B:Form of BRC Acquisition Agreement

C:Form of Founder Repayment Agreements

D:Form of Secretary’s Certificate

E:Form of Compliance Certificate

F:Accredited Investor Questionnaire

G:Form of Certificate of Subsequent Sale

H:Form of Irrevocable Transfer Agent Instructions

 

 

 

 

ANNEX A

 

SCHEDULE OF PURCHASERS

 

Name of Purchaser  No. of Shares to be
Purchased (after
Reverse Stock Split)   Aggregate Purchase
Price (Subscription
Amount)  Elliott International, L.P.   1,315,400   $6,577,000  Elliott
Associates, L.P.   684,600   $3,423,000  Lloyd I. Miller III   600,000  
$3,000,000  Lloyd I. Miller Trust A-4   500,000   $2,500,000  MILFAM II L.P. 
 600,000   $3,000,000  Susan F. Miller   200,000   $1,000,000  Marli B. Miller
Managed Custody   100,000   $500,000  DJ Fund Investments LLC: Series E 
 2,000,000   $10,000,000  Nokomis Capital Master Fund, L.P.   1,200,000  
$6,000,000  Dialectic Antithesis Partners, LP   325,149   $1,625,747  Dialectic
Capital Partners, LP   133,890   $669,448  Dialectic Offshore, Ltd.   340,961  
$1,704,805  Anthony Tang   600,000   $3,000,000  Robert & Patti Living Trust 
 200,000   $1,000,000  Robert Antin Children Irrevocable Trust   200,000  
$1,000,000  Riley Family Trust dtd 6/20/89 modified 4/29/94, 8/31/2000 and
1/25/07   200,000   $1,000,000  Robert D'Agostino   75,000   $375,000  Andrew
Gumaer   336,000   $1,680,000  Scott Keith Carpenter   42,800   $214,000 
Phillip J. Ahn   15,000   $75,000  Lester Myron Friedman   15,000   $75,000 
Harold J. Bordwin   15,000   $75,000  Hugh Hilton   10,000   $50,000  Matthew J.
Hart   10,000   $50,000  Howard Weitzman   2,500   $12,500  HRSW Associates
401(k) Profit Sharing Plan   7,500   $37,500  Matthew Bordwin   10,000  
$50,000  Mark P. Naughton   5,000   $25,000  NJC Inc. Defined Benefit Plan 
 80,000   $400,000  John Ahn   68,800   $344,000  Andrew Moore   55,000  
$275,000  Mark Rice   40,000   $200,000  Richard Waks   40,000   $200,000 
Kathleen Wilson Baker   40,000   $200,000  Eric B. Rajewski   26,000   $130,000 
Craig A. Ellis   25,000   $125,000  Jason Miller Buttles   20,000   $100,000 
Knut Grevle   20,000   $100,000  Ryan Bernath   20,000   $100,000  Mike
Crawford   20,000   $100,000  Jeffrey Van Sinderen   20,000   $100,000  Kenneth
W. Tang   12,000   $60,000  Gregory E. and Patricia A. Presson   10,000  
$50,000  Ian Corydon   10,000   $50,000  Michael C. Munck   8,700   $43,500 
Nicholas John Capuano   6,000   $30,000  Michael R. McCoy   4,000   $20,000 
Michael Frank   4,000   $20,000  Robert Drust   4,000   $20,000  Allison
Petchenick   3,000   $15,000  Michael J. Lowell   3,000   $15,000  Brian Yellen 
 4,000   $20,000  Christopher Ankley   2,000   $10,000  TOTAL   10,289,300  
$51,446,500 

 



 

 

 

EXHIBIT A

Form of Registration Rights Agreement

 

[ATTACHED]

 

 

 

 

EXHIBIT B

Form of BRC ACQUISITION AGREEMENT

 

[ATTACHED]

 

 

 

 

EXHIBIT C

Form of FOUNDER REPAYMENT Agreements

 

[ATTACHED]

 

 

 

 

EXHIBIT D

Form of Secretary’s Certificate

 

Date: [_________], 2014

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Great American Group, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of May 19, 2014, by and among the
Company and the Purchasers party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1.          Attached hereto as Exhibit A is a true, correct and complete copy of
the resolutions duly adopted by the Board of Directors of the Company at a
meeting of the Board of Directors held on, or by unanimous written consent
dated, May 18, 2014. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.          Attached hereto as Exhibit B is a true, correct and complete copy of
the Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3.          Attached hereto as Exhibit C is a true, correct and complete copy of
the Bylaws of the Company and any and all amendments thereto currently in
effect, and no action has been taken to further amend, modify or repeal such
Bylaws, the same being in full force and effect in the attached form as of the
date hereof.

 

4.          Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name   Position   Signature           Andrew Gumaer   Chief Executive Officer  
            Phillip J. Ahn   Chief Operating Officer, Chief Financial Officer  
 

 

 

 

 

In Witness Whereof, the undersigned has executed this Secretary’s Certificate as
of the date first written above.

 

      Mark Naughton   Secretary

 

I, Andrew Gumaer, Chief Executive Officer of the Company, hereby certify that
Mark Naughton is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

      Andrew Gumaer   Chief Executive Officer

 

 

 

 

Exhibit A

 

Resolutions

 

 

 

 

Exhibit B

 

Certificate of Incorporation

 

 

 

 

Exhibit C

 

Bylaws

 

 

 

 

EXHIBIT E

Form of COMPLIANCE Certificate

 

Date: [_________], 2014

 

The undersigned Chief Executive Officer of Great American Group, Inc., a
Delaware corporation (the “Company”), pursuant to Section 2.2(a)(vi) of the
Securities Purchase Agreement, dated as of May 19, 2014, by and among the
Company and the Purchasers signatory thereto (the “Agreement”), hereby certifies
to such Purchasers as follows (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Agreement):

 

1.          The representations and warranties of the Company contained in the
Agreement are true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties are true and correct in all respects)
as of the date when made and as of the Closing Date, as though made on and as of
such date, except for such representations and warranties that speak as of a
different specified date.

 

2.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

 

 

 

In Witness Whereof, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

      Andrew Gumaer   Chief Executive Officer

 

 

 

 

EXHIBIT f

ACCREDITED INVESTOR QUESTIONNAIRE

 

To: Great American Group, Inc.

 

This Accredited Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale of the shares of
the common stock, par value $0.0001 per share (collectively, the “Securities”),
of Great American Group, Inc., a Delaware corporation (the “Corporation”). The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Securities Act”), or the
securities laws of any state or other jurisdiction, in reliance on the
exemptions contained in Section 4(a)(2) of the Securities Act and on Regulation
D promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Securities to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security, and the Corporation may never offer to issue any
securities to you. Your answers will be kept strictly confidential, and by
completing, signing and returning this Questionnaire you are not making any
binding commitment to the Corporation with respect to the Securities or
otherwise. However, by signing this Questionnaire, you will be authorizing the
Corporation to provide a completed copy of this Questionnaire to such parties as
the Corporation deems appropriate in order to ensure that the offer and sale of
the Securities will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities. All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.BACKGROUND INFORMATION

 

Name of Prospective Investor in the Securities:  

 

Social Security or Taxpayer Identification No.  

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Business Address:        (Number and Street)

 

          (City)   (State)   (Zip Code)

 

Telephone Number: (___)     

 

Facsimile Number: (___)     

 

 

 

 

Name of Contact Person:  

 

Email Address of Contact Person:  

 

Type of entity and Nature of Business:   

 

State of formation:  

 

Approximate Date of formation:  

 

Set forth in the space provided below the (i) state(s), if any, in the United
States in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state, and (ii)
state(s), if any, in which you pay income taxes:

 

 

 

 

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ___   No ___

 

If an individual:

 

Residence Address:     (Number and Street)

 

          (City)   (State)   (Zip Code)

 

Telephone Number: (___)     

 

Facsimile Number: (___)     

 

Name of Contact Person:  

 

Email Address of Contact Person:   

 

Age: ___________    Citizenship: _______________    Where registered to vote:
_____________

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

 

 

 

 

Current Occupation (if retired, state most recent occupation):   

 

Name of Current Employer:  

 

F-2

 

 

Duration of Current Employment:  

 

Are you a director or executive officer of the Corporation?

 

Yes ___   No ___

 

Describe any pre-existing personal or business relationship you have with the
Company or any of its officers or directors or any other prospective investor in
the Securities:

 

 

 

 

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each of the below categories that
describes you as a potential investor of the Securities of the Company.

 

___ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;       ___ (2) A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934;       ___ (3) An insurance company as
defined in Section 2(a)(13) of the Securities Act;       ___ (4) An investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in Section 2(a)(48) of such act;       ___ (5) A
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;       ___ (6) A plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;       ___ (7) An employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;      
___ (8) A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;       ___ (9) An organization described
in Section 501(c)(3) of the Internal Revenue Code, a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring the Securities, with total assets in excess of $5,000,000;

 

F-3

 

 

      ___ (10) An executive officer or director of the Company;       ___ (11) A
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the time of his purchase exceeds $1,000,000 (for purposes of this
calculation, net worth is the excess of total assets at fair market value,
including homes (subject to the further description below), automobiles and
personal property, over total liability; provided that you should not include
your primary residence as an asset, and you should not include as a liability
indebtedness that is secured by your primary residence that is not in excess of
the fair market value of your primary residence (except that if the amount of
such indebtedness outstanding at the time of sale of the Securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability));       ___ (12) A natural person who had an individual
income in excess of $200,000 in each of the two most recent years, or joint
income with that person’s spouse in excess of $300,000, in each of those years
(in each case including foreign income, tax exempt income and the full amount of
capital gains and losses, but excluding any income of other family members and
any unrealized capital appreciation), and has a reasonable expectation of
reaching the same income level in the current year;       ___ (13) A trust, with
total assets in excess of $5,000,000, not formed for the specific purpose of
acquiring the Securities, whose purchase is directed by a sophisticated person
who has such knowledge and experience in financial and business matters that
such person is capable of evaluating the merits and risks of investing in the
Company;       ___ (14) An entity in which all of the equity owners qualify
under any of the above subparagraphs. If the undersigned belongs to this
investor category only, list the equity owners of the undersigned, and the
investor category which each such equity owner satisfies:                      
 

 

(Continue any of the responses in this Questionnaire on a separate piece of
paper, if necessary.)

 

* * * * *

 

F-4

 

 

A. FOR EXECUTION BY AN INDIVIDUAL:

 

  Date ________________   By:   

 

      Print Name:   

 

B. FOR EXECUTION BY AN ENTITY:    

 

      Entity Name:   

 

  Date ________________   By   

 

      Print Name:   

 

      Title:   

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

      Entity Name:   

 

  Date ________________   By   

 

      Print Name:   

 

      Title:   

 

      Entity Name:   

 

  Date ________________   By   

 

      Print Name:   

 

      Title:   

 

F-5

 

 

EXHIBIT G

FORM OF CERTIFICATE OF SUBSEQUENT SALE

 

To: Great American Group, Inc.   Continental Stock Transfer and Trust Company  
21860 Burbank Boulevard, Suite 300 South   Transfer Agent and Registrar  
Woodland Hills, California 91367   [_________]   Telephone No.: (818) 884-3737  
[_________]   Facsimile No.: (818) 884-2976   Attention: [_________]  
Attention: Chief Executive Officer             Copy to: Morrison & Foerster LLP
      12531 High Bluff Drive, Suite 100       San Diego, California 92130      
Telephone No.: (858) 720-5100       Facsimile No.: (858) 523-5941      
Attention: Scott M. Stanton    

 

The undersigned, the selling stockholder or an officer or other duly authorized
person of the selling stockholder, hereby certifies that [insert name of selling
stockholder, as it appears on the applicable stock certificate]
_____________________________ has sold [insert number of shares sold]
_____________________ shares of the Common Stock of Great American Group, Inc.,
a Delaware corporation (the “Company”), and that such shares were sold on
[insert date of sale] __________________ in accordance with the registration
statement on Form S-1 with file number [insert file number of effective
registration statement] __________________, including without limitation the
“Plan of Distribution” set forth in such registration statement, and that such
selling stockholder has delivered a current prospectus in connection with such
sale, provided, however, that if Rule 172 under the Securities Act of 1933, as
amended, is then in effect, such selling stockholder has confirmed that a
current prospectus is deemed to be delivered in connection with such sale. The
undersigned selling stockholder is familiar with the requirements of the
Securities Act of 1933, as amended, and agrees that, in connection with the
matters described herein, the Company, its transfer agent and their respective
counsels are relying on the statements made herein. Such respective legal
counsels may rely on such statements as if this letter were addressed to them.
The undersigned selling stockholder understands that any certificates or book
entry positions for the balance of shares of the Company’s Common Stock
registered for resale pursuant to the registration statement named herein and
not sold in the transaction described above shall continue to bear any such
restrictive legend(s) as currently appear on such certificates or book entry
positions.

 

Name of selling stockholder:       Name of individual representing selling  
stockholder (if an institution):       Title of individual representing selling
  stockholder (if an institution):       Signature:  

 

 

 

 

EXHIBIT H

Form of Irrevocable Transfer Agent Instructions

 

As of [_________], 2014

 

Continental Stock Transfer and Trust Company
Transfer Agent and Registrar
[_________]

[_________]

Attn: [_________]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of May
19, 2014 (the “Agreement”), by and among Great American Group, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Common Stock of the Company, par value $0.0001 per share (the “Common Stock”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, to (i) issue,
promptly following the date hereof, certificates representing the Shares bearing
the restrictive legend set forth in this letter, in the names of the Holders and
the number of Shares as set forth in the attachments delivered to you with this
letter, and to deliver such certificates within three (3) business days after
the date hereof to the address for each such Holder as set forth on such
attachments delivered herewith, and (ii) issue certificates representing shares
of Common Stock upon transfer or resale of the Shares, which certificates shall
or shall not bear the restrictive legend set forth in this letter pursuant to
the instructions in the paragraphs below.

 

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that a registration
statement covering resales of the Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), a copy of such registration
statement and a completed and signed Certificate of Subsequent Sale in the form
attached hereto and any other documents reasonably requested by you from the
applicable Holder with respect to a sale pursuant to such effective registration
statement (and provided that you have not received written instruction from the
Company or its legal counsel that such registration statement has been suspended
or is no longer effective), (b) written confirmation from the Company’s legal
counsel that the Shares are eligible for sale in conformity with Rule 144 under
the Securities Act (“Rule 144”) and customary documentation from a Holder and
its broker with respect to a sale pursuant to Rule 144 (other than an opinion,
which will be provided by the Company’s legal counsel if reasonably requested),
or (c) written confirmation from the Company’s legal counsel that the Shares are
eligible for sale under Rule 144 without the requirement that the Company be in
compliance with the current public information requirements of Rule 144 and
without other restriction in conformity with Rule 144, then, unless otherwise
required by law, as promptly as practicable and within three (3) business days
of your receipt of a written request from a Holder for delegended certificates
or book-entry positions representing the Shares, you shall issue such
certificates or book entry positions representing the Shares in the names
provided by such Holder and deliver them to the address or balance account at
The Depository Trust Company, as applicable, provided by such Holder, and such
certificates or book entry positions shall not bear any legend restricting
transfer of the Shares thereby and should not be subject to any stop-transfer
restriction.

 

 

 

 

All certificates representing the Shares issued pursuant to the instruction set
forth in clause (i) of the second paragraph of this letter shall bear the
following legend (and, solely to the extent instructed to you by the Company or
its legal counsel, a customary “affiliates” legend), and, if you have not
received the documentation required pursuant to clause (a), (b) or (c) of the
immediately preceding paragraph, then the certificates representing any shares
of Common Stock issued pursuant to the instruction set forth in clause (ii) of
the second paragraph of this letter shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,         GREAT AMERICAN GROUP, INC.         By:          
Name:  Andrew Gumaer         Title: Chief Executive Officer

 

Acknowledged and Agreed:

 

Continental Stock Transfer and Trust Company

 

By:     Name:     Title:     Date:    

 

 

 